SANBORN, District Judge
(after stating the facts as above). There can be little doubt of the novelty and utility of the patented machine here in question. It is unlike anything in the prior art, and it possesses utility in a marked degree, besides having had a considerable success. To put it in another, way, the patented device is new, it is useful and successful, and appellant has adopted it, although the prior art was open to it, and it had previously made another kind of machine, of the marginally hinged drop-mold type. There is an improved result, because it is better to lift a light pattern from the mold than to lower a heavy mold away from the pattern, and it is better to lift the pattern straight out of the mold than to do so with a turning movement, as in the earlier trunnion machines.
The earlier machines are of three kinds. There were trunnion machines where the mold plate was supported by centrally located trunnions on which it could turn over. These are not as convenient as the *225Tabor machines, because the pivoted plates necessarily limit the size of the mold. In other machines the pattern was withdrawn, not in a straight line, but in the arc of a circle. In others, the mold dropped away from the patterns. Tabor improved on all of these by producing a machine which may use any size of mold, together with the vertical lift. There are also other points of improvement in respect to maintaining the center of gravity and compensating lost motion. It is, however, enough to say that Tabor produced something new, with an improved result,' and that appellant has taken it. The device is exceedingly simple, practical, and reliable. A witness testified that one of the machines had been used six years at a total expense for repairs of 35 cents. Even if there were doubt on the question of invention, appellant’s action would be enough to turn the scale. While praising the prior art, it prefers to use complainant’s machine.
The decree finding the patent valid and infringed is affirmed.